MEMORANDUM **
Robert Zayco Mijares and Joelie Ortiz Mijares, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their third motion to reopen deportation proceedings as both time- and number-barred under 8 C.F.R. § 1003.2. We dismiss the petition for review.
The Mijares’ sole contention is that the BIA abused its discretion by not explicitly stating that it declined to invoke its sua sponte authority to reopen proceedings. We lack jurisdiction to review the BIA’s decision “whether to invoke its sua sponte authority” because the decision “is committed to its unfettered discretion.” Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002) (internal quotation marks omitted).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.